DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Appling et al. (US Pat. Pub. 2007/0185554 A1) further in view of Salcudean et al. (US Pat. Pub. 2015/0087975 A1).
Regarding claim 1, Appling provides for a method for ablation comprising: a) inserting a probe through an introducer canula into targeted tissue in a patient (see insertion of a probe 104 through 124), b) generating an area of ablation at a distal tip of the probe by delivering ablation energy to the distal tip of the probe (see [0032] providing for the creation of a lesion within the tumor 610), c) removing the probe from the introducer canula (removal of 104 from 124), d) inserting into the introducer canula an ultrasound catheter having an ultrasound transducer at a distal end (see [0034] with the use of the probe 106), e) using the ultrasound transducer to transmit a directional ultrasound signal from within the area of the lesion and monitoring the ultrasound transducer for an ultrasound reflection from a surface of the lesion (see [0029] providing ultrasonic images via the emitting of ultrasound energy and then the receiving of echoes).
Appling fails to specifically provide for the probe to be a cryoprobe, for the lesion to specifically be an ice ball, and for the steps of f) calculating a distance from the ultrasound catheter to the surface of the ice ball based on the time taken to receive the ultrasound reflection and the speed of ultrasound in frozen tissue, g) repeating steps e) and f) in different directions to generate information sufficient to model a slice of the ice ball, h) moving the ultrasound catheter within the canula a known distance, i) repeating steps e) through h) to calculate slices for at least a portion of the ice ball; and j) using a computer to combine the slices into an ice ball model showing a size and a shape for the portion of the ice ball.
Salcudean provides for an exemplary cryoprobe system with a cryoprobe (200) that functions to generate an iceball. Salcudean further provides for the use of an ultrasound probe in combination with the cryoprobe , and for such to emit ultrasound signals and receive echoes (via the transducer 110). Salcudean also contemplates the calculation of distance from the ultrasound probe to the surface of the ice ball (see paragraphs [0024]-[0026]), for moving the transducer and calculating slices and generating a model as se forth in steps h), i) and j) (via the use of directional signals from 110 at 111, with [0021] providing for the rotation and translation of the transducer and for the generation of 3D images with the sector volume 180).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the cryosurgical probe as in Salcudean in place of the microwave probe of Appling to provide for a known alternative manner of treatment of the target tissue. It is the Examiner’s position that one of ordinary skill would readily recognize that microwave-based ablation devices and cryoablation devices are known in the art and capable of being interchanged with one another with a reasonable expectation of success to provide for a desired treatment. Further, the Examiner notes that Applicant’s own disclosure fails to provide for criticality between the use of cryoablation devices or heat ablation devices in disclosing that disclosed imaging can be used with either cooling-based or heat-based lesions.
The Examiner is also of the position that one of ordinary skill in the art at the time of filing would recognize that the utilization of the additional imaging features of Salcudean would have been further obvious consideration with such providing 3D assessment of the treatment volume so as to accurately determine if a desired lesion has been formed. 
	Regarding claim 2, in view of the combination in the rejection of claim 1 above, the combined method would further comprise: k) using the computer to determine an effective treatment area for the ice ball and 1) using the computer to compare the ice ball model against a known size and shape for the targeted tissue to identify portions of the targeted tissue outside the effective treatment area for the ice ball. Such is provided by the combined imaging with Salcudean functioning as in [0024]-[0026] and [0032] to provide for the region 230 and planned ablation area 240, and then to provide for post-operative imaging as to define the boundary 250 to compare with 240.
	Regarding claim 3, in view of the combination in the rejection of claims 1/2 above, the combination with Salcudean would provide for repeating steps a) through j) on the portions of the targeted tissue outside the effective treatment area for the ice ball via the generation of the 3D model as in [0024]-[0026] and [0032] at the area of 230/240.
	Regarding claim 4, Appling discloses a method for treating a patient comprising: a) inserting an ablation catheter through an introducer canula into targeted tissue in the patient (see the insertion of a probe 104 through 124), b) ablating the targeted tissue using the ablation catheter to create an area of ablated tissue, wherein the area of ablated tissue has a known speed of ultrasound transmission that differs from the normal speed of ultrasound transmission in unablated tissue (see [0032] providing for the creation of a lesion within the tumor 610; the Examiner notes that the ablated area would have a different speed of ultrasound transmission due to the altering of the propertied of the ablated tissue versus the non-ablated tissue), c) removing the ablation catheter and inserting an ultrasound catheter into the introducer canula so that at least one ultrasound transducer on a distal end of the ultrasound catheter is positioned within the ablated tissue (removal of 104 from 124 and replacing with 106; see [0034]), d) transmitting, from the ultrasound catheter, a plurality of directional ultrasound pulses within the ablated tissue radially away from the ultrasound catheter (via the transmission of pulses from 106). 
Appling, while contemplating the delivery of ultrasound pulses, fails to specifically contemplate that the plurality of directional ultrasound pulses: i) are individually directed in a particular radial direction from the ultrasound catheter and are received from the particular radial direction, ii) are collectively transmitted in a plurality of radial directions; iii) are collectively transmitted with the ultrasound catheter positioned in a plurality of different translational positions with respect to the introducer canula. Appling further fails to provides for the steps of e) determining, using a computer, a plurality of distances from the ultrasound catheter to an edge of the area of ablated tissue by using the time between the transmission and receiving of each pulse and by using the known speed of ultrasound transmission in the area of ablated tissue; and f) creating, using the computer, a model of the area of ablated tissue using the determined distance at the radial direction and the translational position for each pulse.
Salcudean provides for the use of an ultrasound probe in combination with the generation of a lesion within tissue, and for such to emit ultrasound signals and receive reflected signals (via the transducer 110). Salcudean further provides that ultrasound pulses are individually directed in a particular radial direction from the ultrasound catheter and are received from the particular radial direction (via the emission of pulses at a first rotational/longitudinal position) , ii) are collectively transmitted in a plurality of radial directions (via the collective used of multiple rotational positions for imaging as in [0024-[0026]), iii) are collectively transmitted with the ultrasound catheter positioned in a plurality of different translational positions with respect to the introducer canula (via the collective used of multiple rotational positions for imaging as in [0024-[0026]). 
Salcudean also provides for e) determining, using a computer, a plurality of distances from the ultrasound catheter to an edge of the area of ablated tissue by using the time between the transmission and receiving of each pulse and by using the known speed of ultrasound transmission in the area of ablated tissue (via the imagine providing in [0024]-[0026] and [0032]), and f) creating, using the computer, a model of the area of ablated tissue using the determined distance at the radial direction and the translational position for each pulse (via the use of directional signals from 110 at 111, with [0021] providing for the rotation and translation of the transducer and for the generation of 3D images with the sector volume 180).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the additional imaging features of Salcudean in combination with the ultrasonic imaging in Appling. Such provisions would have been an obvious consideration to one of ordinary skill given that such would provide 3D assessment of the treatment volume so as to accurately determine if a desired lesion has been formed. 
Regarding claim 5, in view of the combination with Salcudean area, the combined imaging would provide for g) displaying, using the computer, the model of the area of ablated tissue on a three-dimensional image of the patient showing the targeted tissue. Such is provided by Salcudean functioning as in [0024]-[0026] and [0032] to provide for the region 230 and planned ablation area 240, and then to provide for post-operative imaging as to define the boundary 250 to compare with 240.

Regarding claim 6, in view of the combination with Salcudean above, the combined imaging provides for h) comparing on the computer the model of the area of ablated tissue against a known size and shape for the targeted tissue to identify portions of the targeted tissue outside an effective treatment area for the area of ablated tissue and i) displaying the identified portions of targeted tissue using an identifiable distinguishing visual characteristic. Salcudean provides for such in functioning as in [0024]-[0026] and [0032] to provide for the region 230 and planned ablation area 240, and then to provide for post-operative imaging as to define the boundary 250 to compare with 240. The Examiner notes that the displaying is achieved with the overlay as in [0024] of Salcudean.
	Regarding claim 7, in view of the combination with Salcudean, the relied upon ultrasound probe with its ultrasound transducer further contains electromagnetic sensors that receive electromagnetic signals that locate the distal end in an electromagnetic field, and further comprising using the received electromagnetic signals to display the model of the area of ablated tissue on the three-dimensional image of the patient (see [0022] of Salcudean for “an embedded electromagnetic sensor” for the ultrasonic probe to provide for direction of the ultrasound probe).
Regarding claim 8, Appling fails to provides that the ablation catheter is a cryoprobe and further wherein the area of ablated tissue comprises an ice ball. Salcudean provides for an exemplary cryoprobe system with a cryoprobe (200) that functions to generate an iceball. Salcudean further provides for the use of an ultrasound probe in combination with the cryoprobe, and for such to emit ultrasound signals and receive echoes (via the transducer 110). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the cryosurgical probe as in Salcudean in place of the microwave probe of Appling to provide for a known alternative manner of treatment of the target tissue. It is the Examiner’s position that one of ordinary skill would readily recognize that microwave-based ablation devices and cryoablation devices are known in the art and capable of being interchanged with one another with a reasonable expectation of success to provide for a desired treatment.
	Regarding claims 9-11, Appling provides that the ablation catheter is a heat ablation catheter in the form of a microwave/radio-frequency ablation catheter and further wherein the area of ablated tissue comprises tissue killed through heat (the ablation catheter of Appling is a microwave catheter that causes heat ablation of tissue). The Examiner notes that the known levels of RF wavelengths overlap with microwave wavelengths. As such, as broadly as claimed, the requirement of a radio-frequency ablation catheter does not structurally define over the ablation catheter of Appling.
Regarding claim 12, in view of the combination with Salcudean above, Salcudean provides that the ultrasound catheter has a plurality of ultrasound transducers at the distal end (via the two arrays at 111 and 113), further wherein a subset less than all of the ultrasound transducers are used to produce each of the ultrasound pulses, further wherein the subset is chosen based on the particular radial direction of each ultrasound pulse (via the use of a selected one of 111 and 113 to generate a desired imaged. Therefore, it is the Examiner’s position that it would have been further obvious to utilize a selected one of the transducers of the array (111/113) to provide for a desired imaging along a desired plane to accomplished the disclosed 3D imaging of the lesioned tissue as in [0022]-[0024] of Salcudean and as relied upon in the combination above.

	Regarding claim 17, in view of the combination with Salcudean above, Salcudean further provides that the ultrasound catheter has a single ultrasound transducer at the distal end, wherein the single ultrasound transducer transmits and received the directional ultrasound pulse (array 111).
Regarding claim 18, in view of the combination with Salcudean above, Salcudean further provides that the ultrasound catheter and the single ultrasound transducer are physically rotated to transmit the plurality of ultrasound pulses in the plurality of radial directions (see [0021] providing for rotation around 120).
	Regarding claim 19, in view of the combination with Salcudean above, Salcudean further provides for a stepper electric motor physically rotates the ultrasound catheter (stepper as in [0021]).
	Regarding claim 20, Appling provides for a method for treating a patient comprising: a) inserting an ultrasound catheter that is within an introducer canula into targeted tissue in the patient (insertion of probe 106 through 124), b) using the ultrasound catheter to image the targeted tissue (via the application of ultrasound pulses via the probe 106), c) replacing the ultrasound catheter with an ablation probe without moving the introducer canula (via the introducing of 104 after pre-treatment imaging), d) generating an lesion via the ablation probe (via the application of energy from 104), and e) replacing the ablation probe with the ultrasound catheter without moving the introducer canula (via the  ablation probe 104 to be removed and 106 placed back in to do post-operative imaging; see [0030]-[0034]). 
	Appling fails to provide that the ablation probe is a cryoprobe as claimed, and further fails to provide the performance of QUS analysis with the ultrasound catheter and f) using the ultrasound catheter to determine the distance between the ultrasound catheter and a periphery of the ice ball by generating ultrasound energy within the ice ball.
Salcudean provides for the use of an ultrasound probe in combination with the generation of a lesion within tissue, and for such to emit ultrasound signals and receive reflected signals (via the transducer 110). Salcudean further provides that ultrasound pulses are used to perform QUS analysis with the ultrasound and where the catheter functions to determine the distance between the ultrasound catheter and the periphery of the ice ball (see [0021] – [0033] discussing a quantitative analysis of the received echoes relatively to pre- and post-operative imaging of the tissue). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the cryosurgical probe as in Salcudean in place of the microwave probe of Appling to provide for a known alternative manner of treatment of the target tissue. It is the Examiner’s position that one of ordinary skill would readily recognize that microwave-based ablation devices and cryoablation devices are known in the art and capable of being interchanged with one another with a reasonable expectation of success to provide for a desired treatment. Further, the Examiner notes that Applicant’s own disclosure fails to provide for criticality between the use of cryoablation devices or heat ablation devices in disclosing that disclosed imaging can be used with either cooling-based or heat-based lesions.
The Examiner is also of the position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the additional imaging features of Salcudean in combination with the ultrasonic imaging in Appling. Such provisions would have been an obvious consideration to one of ordinary skill given that such would provide 3D assessment of the treatment volume so as to accurately determine if a desired lesion has been formed. 
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Appling et al. (US Pat. Pub. 2007/0185554 A1) further in view of Salcudean et al. (US Pat. Pub. 2015/0087975 A1) as applied to claim 12 above, and further in view of Stigall et al. (WO 2017/167762 A1).
Regarding claim 13, while Salcudean provides for the plurality of transducers as in the rejection of claim 12 above, Salcudean fails to provide that such are arranged in an annular array around a circumference of the ultrasound catheter at the distal end of the ultrasound catheter. Stigall teach an insertable ultrasound probe for imaging within the body of a patient. Stigall further provides for  the use of a plurality of ultrasound transducers arranged in an annular array around a circumference of the ultrasound catheter at the distal end of the catheter (see [0031], [0032], [0034] and figure 1 with the sensors 106 arranged annularly about the catheter). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have used an exemplary annular array as in Stigall as transducer 111 of Salcudean to provide for an annular array aligned along the longitudinal axis of the device to provide for the imaging along multiple rotational positions at the same time. Such would provide for less amount of rotations of the catheter to generate a complete 3D view, or for redundant imaging at the plurality of rotational positions.
Regarding claims 14-16, in view of the combination with Stigall in the rejection of claim 12 above, the subset of transducers would result in a phased-array transmitter that transmit each directional ultrasound pulse via 106 of Stigall providing multiple transducers to transmit each pulse. Further, the combined arrangement would result a phased-array receiver that receives each directional ultrasound pulse and with the same subset of ultrasound transducers that form the phased-array transmitter also form a phased-array receiver that receives each directional ultrasound pulse (via each of 106 also being a transceiver as in Stigall).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794